
	
		I
		111th CONGRESS
		1st Session
		H. R. 3953
		IN THE HOUSE OF REPRESENTATIVES
		
			October 28, 2009
			Mr. Boccieri (for
			 himself and Mr. Rooney) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  work opportunity tax credit to include long-term unemployed
		  individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Back to Work Tax Credit Act.
		2.Work opportunity
			 tax credit to include long-term unemployed individuals
			(a)In
			 generalParagraph (1) of
			 section 51(d) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of subparagraph (H), by striking the period at the
			 end of subparagraph (I) and inserting , or, and by adding at the
			 end the following new subparagraph:
				
					(J)a long-term unemployed
				individual.
					.
			(b)Long-Term
			 unemployed individualSubsection (d) of section 51 of such Code
			 is amended by redesignating paragraphs (11), (12), (13), and (14) as paragraphs
			 (12), (13), (14), and (15), repsectively, and by inserting after paragraph (10)
			 the following new paragraph:
				
					(11)Long-term
				unemployed individualThe
				term long-term unemployed individual means any individual who is
				certified by the designated local agency as being in receipt of unemployment
				compensation under State or Federal law for not less than 26 consecutive weeks
				during the 1-year period ending on the hiring
				date.
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to individuals who begin work for the employer after
			 the date of the enactment of this Act.
			
